Case 5:18-cv-00066-MFU-JCH Document 677 Filed 06/11/21 Page 1 of 2 Pageid#: 17958




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF VIRGINIA
                                    Harrisonburg


  RLI INSURANCE COMPANY,                )
                                        )
              Plaintiff,                )
                                        )
              v.                        )              C.A. No. 5:18CV00066-MFU-JCH
                                        )
  NEXUS SERVICES, INC.,                 )
  LIBRE BY NEXUS, INC.,                 )
  HOMES BY NEXUS, INC.,                 )
                                        )
              Defendants.               )
  _____________________________________ )


                RLI’S MOTION FOR CONTEMPT AGAINST THE ENTITIES

         Judgment-creditor, RLI Insurance Company (“RLI”), by counsel, hereby moves the

  Court to hold Nexus Commercial Ventures, LLC, Nexus Properties, LLC, and One Fish, Two

  Fish, LLC (“the Entities”) in contempt for failure to comply with the Court’s May 27, 2021 (Dkt.

  No. 665) and for other related relief, including an award of attorneys’ fees and adverse-inference

  rulings. In support of this Motion, RLI Insurance Company files its Memorandum in Support

  herewith.

         WHEREFORE RLI prays that this Motion for Contempt be granted, that it be awarded its

  previously requested attorneys’ fees and costs related to the Motions to Compel and also any

  attorneys’ fees and costs related to its Motion for Contempt, that adverse-inference rulings be

  made against the Entities, and for any other such relief as the Court deems appropriate.


  Dated: June 11, 2021
                                               RLI INSURANCE COMPANY

                                               /s/ Dustin M. Paul_______
Case 5:18-cv-00066-MFU-JCH Document 677 Filed 06/11/21 Page 2 of 2 Pageid#: 17959




  Dustin M. Paul (VSB No.: 75287)
  Jennifer L. Eaton (VSB No.: 87491)
  Vandeventer Black LLP
  101 W. Main Street, Suite 500
  Norfolk, VA 23510
  Phone: 757-446-8600 / Facsimile: 757-446-8670
  dpaul@vanblacklaw.com
  jeaton@vanblacklaw.com

  Attorneys for Plaintiff RLI Insurance Company


                                    CERTIFICATE OF SERVICE

         I hereby certify that on Friday, June 11, 2021, I will electronically file the foregoing with
  the Clerk of Court using the CM/ECF system, which will then send a notification of such filing
  (NEF) to the following:

   Christopher M. Okay                                 Carl A. Anderson
   Chris Okay, Attorney at Law                         Rock Spring Law Group, PLLC
   117 South Lewis Street, Ste. 218                    2000 Pennsylvania Ave. NW
   Staunton, VA 24401                                  Washington, DC 20006
   chrisokay@icloud.com                                caa@rockspringlaw.com

   John M. Shoreman                                    Mario Bernard Williams
   McFadden & Shoreman                                 NDH LLC
   1050 Connecticut Avenue, NW, Suite 500              44 Broad Street, NW, Suite 200
   Washington, DC 20036                                Atlanta, GA 30303
   202-772-3188                                        404-654-0288
   Fax: 202-204-8610                                   Fax: 404-592-6255
   Email: jmshoreman@verizon.net                       Email: mwilliams@ndh-law.com




                                                                 /s/ Dustin M. Paul_______

  4832-2618-4686, v. 1




                                                   2
